Citation Nr: 1638792	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with grade I spondylolisthesis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to August 1984; from September 1990 to May 1991; from February 2003 to August 2004; and from May 2006 to September 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinet part, granted service connection for lumbar spine and right shoulder disabilities and assigned noncompensable ratings, effective November 12, 2008.

This appeal was before the Board in September 2015 where it was remanded for further evidentiary development.

Thereafter, in a March 2016 rating decision, the Appeals Management Center (AMC) increased the ratings for the Veteran's lumbar spine and right shoulder disabilities to 10 percent disabling, effective November 12, 2008.

The Board notes that the issue of entitlement to service connection for a right ankle disability was also on appeal and was remanded by the Board in the September 2015 decision.  Subsequently, in the March 2016 rating decision, the RO granted service connection for a right ankle disability and assigned a 10 percent rating, effective November 12, 2008.  As this is considered a complete grant of the benefit sough on appeal, the issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Lumbar Spine Disability

In the March 2016 rating decision, the AMC noted that private treatment records demonstrated outpatient surgery for a spinal fusion in July 2014.  It was determined that the appellant may be entitled to convalescence for surgery, however, there was not sufficient evidence to make a determination.  The issue was referred to the RO for development.  The Board finds that the issue of entitlement to convalescence is inextricably intertwined with the increased rating claim as an assignment of convalescence could change how the spine is rated during the appeal period.  As such, the Board finds that it must be adjudicated prior to determining the lumbar spine claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 1 83 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Additionally, in a notice of disagreement received in April 2016, the Veteran reported that he received physical therapy following his lumbar spine surgery.  However, records regarding physical therapy have not been associated with the claims file.  On remand such records must be obtained.

Lastly, the Board observes that VA examinations were provided in June 2009 and February 2016.  While range of motion testing results were provided, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examinations are insufficient to determine the Veteran's lumbar spine claim.  On remand, an additional examination must be provided. 


Right Shoulder Disability

The Veteran underwent VA examinations in February 2009 and February 2016.  However, the Board finds that the VA examinations are inadequate to adjudicate the Veteran's right shoulder disability claim.  In this regard, there is no indication that both passive and active range of motion testing was conducted as required by 38 C.F.R. § 4.59.  As such, an additional VA examination must be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records regarding the Veteran's lumbar spine surgery, to include physical therapy records.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his lumbar spine disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Adjudicate the issue of entitlement to convalescence for the lumbar spine surgery in a supplemental statement of the case.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his right shoulder disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

The presence of ankylosis must be noted.  Additionally, the examiner should report if there is humerus impairment, fibrous union, malunion, and/or nonunion of the joint.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


